Title: To Thomas Jefferson from Benjamin Vaughan, 6 June 1788
From: Vaughan, Benjamin
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Jeffries Sq:, London, June 6, 1788.
          
          I should be perfectly ashamed of the liberty I have lately taken in giving a letter of introduction to you, had you not in some small degree favored me with encouragement. I presume for a double reason to give a letter in favor of my friend Mr. Dugald Stewart,  as I am well convinced you will have considerable satisfaction in his acquaintance.
          He is the son of the late Dr. Stewart of Edinburgh, and was joint Professor in Mathematics with him. When Dr. Adam Ferguson accompanied the commission of peace to America as its secretary, Mr. Stewart was suddenly requested to lecture to his class in Moral Philosophy; and the same when Dr. A. Ferguson afterwards received a paralytic stroke. He lectured not only with perfect applause, but had a much more numerous class than his friend. Professor Robison being afflicted with a complaint which disabled him from lecturing in Natural Philosophy, Mr. Stewart was again looked up to for supplying the chasm; and lectured in his room with as little preparation as before.
          To these general talents, he adds great integrity and sentiment, and the universal esteem of his friends. I need not say that he is looked up to in Scotland. He is in particular the friend of Dr. Reid.
          I have the pleasure to send you Lavater’s Aphorisms and a little work upon Commerce.
          I hope you received some instruments some time ago, and a letter which for its length required more apology than perhaps at the time I had leisure to add. I have the honor to be, with great esteem, Dear sir, Your respectful & faithful humble servt.,
          
            Benjn. Vaughan
          
        